FILED
                             NOT FOR PUBLICATION                            SEP 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HUE BING HUANG,                                  No. 13-71190

               Petitioner,                       Agency No. A070-169-278

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Hue Bing Huang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen deportation

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Avagyan v.

Holder, 646 F.3d 672, 674 (9th Cir. 2011), and we deny the petition for review.

      The agency did not abuse its discretion in denying Huang’s motion to reopen

on the grounds that notice was proper and that Huang failed to rebut the strong

presumption of effective service arising from the service of his hearing notice by

certified mail. See 8 U.S.C. § 1252b(a)(1)(F) (1994) (repealed) (obligation to

notify court of address change); see also id. § 1252b(a)(2)(A), (c)(1) (written

notice is considered sufficient if sent to the most recent address provided).

      To the extent Huang contends he failed to appear due to exceptional

circumstances, the BIA did not abuse its discretion in denying his motion as

untimely where he waited seventeen years to file a motion to reopen, see 8 C.F.R.

§ 1003.23(b)(4)(ii) (motion to reopen in absentia proceedings generally must be

filed within 180 days of the removal order), and he did not establish the due

diligence required for equitable tolling of the filing deadline where he admits he

purposefully evaded numerous opportunities to redress his in absentia order, see

Avagyan, 646 F.3d at 678-80.

      In addition, the agency did not abuse its discretion in denying where Huang

failed to establish that reopening was warranted based on a claim of changed

country conditions in China. See 8 C.F.R. § 1003.2(c)(2), (c)(3)(ii); Avagyan, 646


                                           2                                      13-71190
F.3d at 678 (“The BIA abuses its discretion when its decision is arbitrary,

irrational, or contrary to law.” (internal quotation marks and citation omitted)).

      Huang’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           3                                    13-71190